+ Fee “The Western Disteret of Wiscensin

Case: 3:18-cv-00593-wmc Document #: 26 Filed: 05/09/19 Page 1 of 2
Un J ted Stetes Oistree + Court

Fohnny Gdhson

Plarntbl

 

 

 

 

 

 

 

 

Sm nr ahr

H Vv, . - Case Wo) 16-46-43.

4

— Crany Boughlon ny et. aby —

. ab 6 $e) .

i|

j a Cg oer MDE - Plein EL Aohnny Gibson Press 2orth this Was tion

‘. to. Stuy the Courts Order of April 1G, 2LAF ASiting Pe Warden of

Green Bay. Correctional Lasttution to S feurt dechucting rrp

nh From. my. Trust Account Yor. the Felleoing FCASOIAS. ..

ip Plesnti fl 4s appeetin 1g phe Courts deciscin fo. Mimiess his
Compleat, USCA. dase Wo (F-19733, 2 |.

a, The LOth Cireact in. lovodsen v; VNe.ballum, EI RBA I/3Z0Y |

oo. Miseg rees oth. this Courts cecision regewring me to Pay an ccbhinal

. Feling Yee, _ .

3, “Th @ Plawntib has obta, Amir H. ALi oF the Roker “ll end

 
Case: 3:18-cv-00593-wmc Document #: 26 Filed: 05/09/19 Page 2 of 2

Se lang 2. MacArthur Austice Center. to represent hin in hes appl... |
vas pracess only, eee ne eee ce cent nee ee ce ne no

AL, Should plemvte. abl” Ihre eppecl the Courts evel Cecben
E trout have tHe neh. berLen oa pet ing- the rome boclt, eel

ee Uni. ‘es Seventh Cireuct. Cocark. of Appel Le. ncbens ean.

lectern an. ay. eypprec| y.. The. Cort Shock Stay : the Oriber toa.

 checboak race y- Free. TAY. trast Atécepmts. The. placmtdh. 7S. Fully a

 

Oren Bey Correction LDushtetin .
Coreen Bay, LOL SF282-FOBZ ee

i

[,

. _
i!

jh. _

I

[4

it

1

qd. ee _

i

I

beqdee -- ~~ ~ a

!

_eusere thes he hes ebreedy. led a Ab tb<0f Appe)l. 000

LL:  Dehel Hae & iy 2 of. D Orta, 8 BOF.

 

|
i
~ hee vee ee ete eet ney eee eee ce ee ne neuen en eee me cae ne ne tne nee cen ce eee ne ee cme ee ne ene eee veneer
| !
|
|
